DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2021 has been entered.
Response to Amendment
Applicant’s amendment to the claims has overcome the claim objections.
Applicant’s amendment to the specification has overcome the specification objections.
Applicant’s amendment to the drawings have overcome the drawing objection.
Drawings
The drawings were received on December 10, 2020.  These drawings are acceptable.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Mr. James Wray on March 9, 2020.
Please note the amendments below are utilizing the submission of March 8, 2021.  The Examiner called Mr. Wray prior to March 9 to indicate that the submission on February 10th would be deemed a non-compliant amendment because there was not proper underlining.  Examiner Lynch had indicated to Mr. Wray that the submission on December 10 had not been entered.  In light of this Mr. Wray submitted a new response on March 8 with underlining.  Although the Examiner was mistaken and the submission on December 10th had been entered, the submission on March 8 supersedes the submission of February 10 and is utilized in this Examiner’s Amendment.
The application has been amended as follows: 
Specification amendments
For the sake of clarity and completeness the specification amendments are listed below to include the entire paragraph in which the amendment occurs.

Please replace the paragraph beginning on page 27, line 27 and continuing to page 28 line 6 with the following amended paragraph:  
The inventions described in the present document, both methods, air jet devices and covering devices, and the products fabricated according to the methods all have different advantages with respect to the state of the art related to the present subject. As said, very high volumes of yarns are produced with these systems, at very high generate higher pressure, are also more complex, more fragile and more expensive.  By obtaining a critical flow at the yarn outlet, a more efficient energy consumption is moreover also achieved, without the losses due to turbulences and other undesired flow effects that occurs at a supercritical air flow, a problem that occurs at the old known systems and methods. In order to avoid supercritical flows without maintaining the overpressure therefore excessively high, the energy consumption5 when using the devices and/or methods of the present document is further reduced, and also the yarn feed is stabilized. 

Please replace the paragraph on page 29, lines 1-5 with the following amended paragraph:  
The passage of the air inlet channels to the chamber (via the air inlets) in each plane is described by means of functions. In a preferred embodiment, the air inlets and/or the air inlet channels and/or the chamber can be adjusted so that these functions have a third derivative that is a continuous function, in order to ensure an optimal passage of the air flow out of the air inlet channels to the chamber. 


In a possible embodiment for the chambers of an air jet device, the chambers [[has]] have two air flow channels generating an air flow that end in the air inlets of the side wall of the chamber, adjacent to the yarn inlet of the chamber. The two air inlet channels are oriented in such way that a first air inlet channel is suitable for supplying the air flow for applying an S torsion, and a second air inlet channel for supplying the air flow for applying a Z torsion. Preferably, the air inlet channels are positioned closer to the yarn inlet than to the yarn outlet. 

Please replace the paragraph on page 34, lines 23-27 with the following amended paragraph:
The connection of the short zones in both yarns (14 and 14a) enables both yarns to maintain their unbalanced twist, also over the short zones, and the produced yarn (16) is essentially [[mad]] made of both yarns (14 and 14a) next to each other, however not connected to each other in the short zones, as so-called connected alternating S/Z twist plied yarns. 

Please replace the paragraph on page 34, lines 32-37 with the following amended paragraph:
In another embodiment of the invention, the tensiometer (17) is replaced by a member  systems 

Amendments to the claims
Please amend the claims as follows:
48. (Cancelled)

52. (Currently Amended) System for fabricating alternating S/Z cabled yarns or a connected alternating S/Z twist plied yarn, comprising:
(a) at least two systems for fabricating alternating S/Z twist plied yarns, in which the systems are adapted to work in parallel;
(b) at least two overtwisting air jet devices, for alternately applying a, respectively, S and Z torsion in at least two of the alternating S/Z twist plied yarns, for obtaining at least two overtwisted alternating S/Z twist plied yarns, in which zones approximately without net twist separate zones with S torsion of the alternating S/Z twist plied yarns and zones with Z torsion of the alternating S/Z twist plied yarns, and in which the zones approximately without net twist of the overtwisted alternating S/Z twist plied yarns coincide with the zones approximately without net twist of the alternating S/Z twist plied yarns;
(c) at least one feeding member for feeding the alternating S/Z twist plied yarns of the system for fabricating alternating S/Z twist plied yarns to the at least two overtwisting air jet devices;

wherein at least one of the systems for fabricating alternating S/Z twist plied yarns is a system of claim 51.

53. (Currently amended) The system of claim [[51]] 52 for fabricating an alternating S/Z cabled yarn, wherein at least one of the overtwisting air jet devices alternately applying the, respectively, S and Z torsion in the separate alternating S/Z twist plied yarns, is an overtwisting air jet device comprising:
(a) a longitudinally extending chamber comprising:
(i) one or more side walls;
(ii) a yarn inlet at a first longitudinal end of the chamber, in which the yarn inlet has a cross-sectional area;
(iii) a yarn outlet at a second longitudinal end of the chamber, in which the yarn outlet has a cross-sectional area, in which the first and the second longitudinal end are located oppositely;
(iv) and one or more air inlets;
(b) one or more air inlet channels for creating an air flow, said one or more air inlet channels ending in the one or more side walls of the chamber, in which said one or more air inlet channels have a cross-sectional area and said one or more 
wherein the ratio of the cross-sectional area of the yarn outlet of the chamber to the cross-sectional area of said one or more air inlet channels for generating the air flow is such that a critical air flow can be provided at the yarn outlet of the chamber when a predetermined overpressure is applied at the one or more air inlets, wherein the ratio of the cross-sectional area of the yarn outlet to the cross-sectional area of the one or more air inlet channels generating the air flow, is between 1.5 and 8.

54. (Currently Amended) System for fabricating alternating S/Z twist plied yarns of claim 51, in which a critical air flow can also be provided at the yarn inlet of the chamber when the predetermined overpressure is applied to the air inlets.

55. (Currently Amended) System for fabricating alternating S/Z twist plied yarns of claim 51, wherein the ratio of the cross-section of the yarn outlet to the cross-sectional area of the one or more air inlet channels generating the air flow, is between 2 and 6.

56. (Currently Amended) System for fabricating alternating S/Z twist plied yarns of claim 51, wherein the predetermined range of overpressure at the one or more air inlets for generating the critical air flow at the yarn outlet, is between 1 and 7 bar.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK J. LYNCH/Examiner, Art Unit 3732          


/SHAUN R HURLEY/Primary Examiner, Art Unit 3732